SEPARATION AGREEMENT

Odimo Incorporated, a Delaware corporation (“Company”) and Jeff Kornblum
(“Executive”) hereby enter into this Separation Agreement (“Separation
Agreement”) agreeing as follows:

1. EMPLOYMENT AGREEMENT TERMINATED; INDEMNIFICATION AGREEMENT

(a) Separation Date. The parties agree that Executive’s last day of employment
with the Company is January 15, 2007 (the “Separation Date”).

(b) Employment Agreement. Executive and the Company acknowledge and agree that
the Employment Agreement dated July 12, 2004 between the Company and the
Executive and Amendment No. 1 thereto dated May 11, 2006 (collectively, the
“Employment Agreement”) is terminated subject to those provisions which the
parties have agreed shall survive the termination as set forth herein. Executive
further agrees that effective as of the Separation Date, the Executive resigns
from all officer and director positions with the Company and any of its
subsidiaries and affiliates and agrees to take such further actions, including,
signing any letters or other documents on or after such date effecting such
resignations.

(c) Indemnification Agreement. Executive and the Company acknowledge and agree
that the Indemnification Agreement dated February 14, 2005 between the Executive
and the Company (the “Indemnification Agreement”) shall continue in force and
effect.

2. CONSIDERATION PERIOD. Executive acknowledges that Executive was given this
Separation Agreement to consider on January 15, 2007 and that Executive has
twenty-one (21) days to consider whether to sign this Separation Agreement.
Executive is hereby advised to consult an attorney before signing this
Separation Agreement. If Executive signs this Separation Agreement before the
expiration of twenty-one (21) days, he agrees that he will have done so
voluntarily.

3. EFFECTIVE DATE. Executive may accept this Separation Agreement only by
signing and dating this Separation Agreement in the spaces provided and
delivering the Separation Agreement to the Company, Attention: Amerisa Kornblum,
Chief Financial Officer, 14150 NW 14th Street, Sunrise, Florida 33323 no later
than Company’s normal close of business on the later of (a) the twenty-second
(22nd) day following Executive’s receipt of this Separation Agreement or (b) if
the twenty-second (22nd) day following receipt is a Saturday, Sunday or legal
holiday in the State of Florida, the next day that is not a Saturday, Sunday or
legal holiday. Time is of the essence as it pertains to this Section 3. The
“Effective Date” of this Separation Agreement shall be the eighth (8th) day
after the date on which Executive signs and delivers the Separation Agreement
pursuant to this Section, so long as Executive has not revoked the Separation
Agreement pursuant to Section 4 below.

4. REVOCATION. Executive may revoke this Separation Agreement at any time within
seven (7) days after signing and delivering it to the Company by notifying the
Company, Attention: Amerisa Kornblum, Chief Financial Officer, 14150 NW 14th
Street, Sunrise, Florida 33323, in writing of Executive’s decision to revoke.

5. SEPARATION BENEFITS. Provided that Executive satisfies the conditions of this
Separation Agreement and does not revoke this Separation Agreement, the Company
shall:

(a) Pay to Executive $ 50,000 on the Effective Date.

(b) Pay to Executive his unpaid salary, including any accrued amounts, through
the Separation Date. Such amount will be paid on the Effective Date.

6. STOCK OPTIONS. Executive and the Company acknowledge and agree that all stock
options granted to Executive shall be cancelled and of no further force or
effect.

7. RELEASE.

(a) Subject to Executive’s right to revoke this Separation Agreement as stated
above, and subject to Executive’s rights to enforce the terms of this Separation
Agreement, Executive knowingly and voluntarily releases and forever discharges
the Company, its subsidiaries, its affiliates, subsidiaries, divisions,
successors and assigns, and their current and former partners, affiliates,
owners, agents, officers, directors, employees, attorneys, successors and
assigns, individually and in their corporate capacities (“Releasees”), of and
from any and all claims that are employment related known or unknown, that
Executive, his heirs, executors, administrators, successors and assigns, have or
may have as of the Separation Date, including, but not limited to, any alleged
violation of: The Age Discrimination in Employment Act of 1967; Title VII of the
Civil Rights Act of 1964; The Civil Rights Act of 1991; Sections 1981 through
1988 of Title 42 of the United States Code; The Employee Retirement Income
Security Act of 1974; The Immigration Reform and Control Act; The Americans with
Disabilities Act of 1990; The Occupational Safety and Health Act; The Fair
Credit Reporting Act; The Florida Human Rights Act; any other federal, state,
local or other civil or human rights law; or any other local, state or federal
law, regulation or ordinance, and/or public policy, contract, tort or common
law. Moreover, although Executive retains the right to file a charge of
discrimination, Executive will not be entitled to receive any relief, recovery
or monies in connection with any complaint, charge or legal proceeding brought
against Releasees, including attorneys’ fees, without regard to the party or
parties who have instituted any such complaint, charge or legal proceeding, to
the extent permitted by law. This release includes any and all employment
related claims known to the Executive that might exist at the Separation Date,
These rights and claims do not include any rights or claims outside his capacity
as an employee such as a lender or shareholder or which arise after the
Separation Date, or any rights the Executive has (if any) under any retirement
benefit plan sponsored by Company, and do not include any rights or claims
(including, without limitation, any claims for indemnification) existing under
this Separation Agreement or the Indemnification Agreement. The Company shall
continue to be bound by the obligations set forth in Article XIII(J) of the
Employment Agreement and such provision shall remain binding and enforceable
during the periods set forth therein.

(b) Subject to the Company’s rights to enforce this Agreement, the Company
knowingly and voluntarily releases and forever discharges the Executive, of and
from any and all claims known to the Company, that the Company or its successors
and assigns, have or may have as of the Separation Date. This release includes
any and all claims known to the Company that might exist at the Separation Date.
These rights and claims do not include any rights or claims which arise after
the Separation Date or any rights or claims to enforce this Agreement.

8. INDEMNIFICATION/INSURANCE. To the fullest extent permitted by law and the
Company’s Certificate of Incorporation and by-laws and in addition to any rights
of the Executive under the Indemnification Agreement, the Company shall promptly
indemnify the Executive for all amounts (including without limitation,
judgments, fines, settlement payments, losses, damages, costs and expenses
(including reasonable attorneys’ fees and costs) incurred or paid by the
Executive in connection with any action, proceeding, suit or investigation
arising out of or relating to the past performance by Executive of services for
the Company or any of its subsidiaries or affiliates, including as a director,
officer or employee of the Company or any such subsidiary or affiliate. The
Company shall continue to cover the Executive under its Director and Officers
Insurance coverage at the same level of coverage as shall be provided, from time
to time, to officers and directors of the Company, in accordance with, and
subject to the limitations of such coverage, for a period of six (6) years
beginning on the Separation Date. In the event of a covered claim, the Company
shall pay any deductible that is required under such coverage.

9. COOPERATION. Executive shall, when requested by the Company, fully cooperate
with the Company or any affiliate in effecting a smooth transition of
Executive’s responsibilities to others. Executive will promptly and fully
cooperate with the Company or any affiliate and its representatives in any
dispute, litigation, arbitration, administrative or similar proceeding with
respect to claims arising from events occurring or alleged to have occurred
during his employment with the Company, including that certain litigation
styled: In Re: Odimo, Inc. Securities Litigation. If the Executive is contacted
as a potential witness to any claim or in any litigation involving the Company,
the Executive will notify the Company of any such contact or request within two
(2) days after learning of it and will permit the Company to take all steps it
deems to be appropriate, if any, to prevent the Executive’s involvement, or to
be present during any such discussions. This section does not prohibit the
Executive’s participation as a witness to the extent otherwise legally required,
but does require that the Executive provide the Company with notice and the
opportunity to object and/or participate. Before the Executive discloses any
Company information or engages in any other activity that could possibly violate
this Agreement, Executive shall discuss Executive’s proposed actions with the
Company’s legal counsel, Charles J. Rennert of Berman Rennert Vogel & Mandler,
P.A., who will advise the Executive in writing whether the proposed actions
would violate this Agreement.

10. OBLIGATIONS AND RESTRICTED ACTIVITIES. In consideration of the benefits as
set forth herein, and other good and valuable consideration, the adequacy of
which the Executive acknowledges, the Executive, intending to be legally bound,
agrees to continue to be bound by the obligations and restrictions as set forth
in Articles IX (D), (E) and (F) and XIII(B) and (J) of the Employment Agreement
and such provisions shall remain binding and enforceable during the periods set
forth therein. Defined terms as used in those Articles IX (D), (E) and (F) and
XIII(B) and (J) shall have the specific meanings as defined in the Employment
Agreement.

11. GENERAL

(a) Other than as set forth herein, this Separation Agreement contains the
entire agreement of the Company with the Executive and replaces all prior and
contemporaneous agreements, communications and understandings, whether written
or oral, with respect to Executive’s employment with Company and its termination
and all related matters, including the Employment Agreement except for those
provisions which the parties have agreed shall survive. The parties further
agree that no amendment or modification of this Separation Agreement shall be
valid or binding upon wither of them unless made in writing and signed by all
parties hereto. Except to the extent expressly set forth herein, this Separation
Agreement does not affect ongoing rights and obligations of the Company under
the Indemnification Agreement.

(b) This Separation Agreement shall be binding upon and inure to the benefits of
the parties hereto and their respective heirs, representatives, successors,
transferees and assigns forever. This Separation Agreement shall not be
assignable by the Executive but shall be freely assignable by the Company,
provided that any assignment by the Company shall expressly provide that (i) the
assignee affirmatively assumes all the obligations, duties and responsibilities
imposed upon the Company pursuant to this Separation Agreement and (ii) the
Company is not in any manner relieved of any such obligations, duties or
responsibilities hereunder.

(c) The Company and the Executive intend for every provision of the Separation
Agreement to be fully enforceable. If a court with jurisdiction of this
Separation Agreement determines that all or part of any provision of this
Separation Agreement is unenforceable for any reason, the Company and the
Executive intend for each remaining provision and part to be fully enforceable
as though the unenforceable provision or part had not been included in this
Separation Agreement.

(d) This Separation Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to the conflict of laws
principles thereof.

(e) This Separation Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.

12. EXECUTIVE’S FULL REVIEW. Executive acknowledges that he has read this entire
Separation Agreement, that he fully understands its meaning and effect, that his
counsel has answered any questions he may have, that no promises or
representations have been made to him by any person to induce him to enter into
this Separation Agreement other than the express terms set forth herein, and
that he has voluntarily signed this Separation Agreement.

IN WITNESS WHEREOF, Executive and a duly authorized representative of the
Company have signed this Separation Agreement to be effective as provided
herein.

          ODIMO INCORPORATED     By: Amerisa Kornblum   EXECUTIVE
—
  /s/ Jeff Kornblum
Name: Amerisa Kornblum
    —  
Title: Chief Financial Officer
  Jeff Kornblum

Date: January 16, 2007
  Date: January 16, 2007


